Citation Nr: 1729224	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-49 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post total right knee replacement, to include entitlement to a rating in excess of 10 percent for traumatic arthritis/mild synovitis with degenerative arthritis prior to June 18, 2014. 

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, A.H., R.B.



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a central office hearing held in July 2013, before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case is now under the jurisdiction of the Roanoke, VA RO.

The Veteran filed his initial claim for a right knee disability in January 1988, and was granted a 10 percent evaluation in February 1988.  After subsequent appeals, the RO continued the Veteran's 10 percent evaluation in a December 1999 rating decision.  The Veteran did not file a timely notice of disagreement, and that decision became final.  The Veteran filed an informal claim in June 2008 seeking an increased rating for his right knee and service connection for high blood pressure. 

This case was before the Board in March 2014 when it was remanded for additional development.  Subsequently, in an August 2014 rating decision, the Veteran's right knee disability was increased to a temporary 100 percent, effective June 18, 2014, and 30 percent from August 1, 2015 for status post total right knee replacement.

This matter was previously before the Board in March 2016, at which time it was remanded for additional development. 

The issue of entitlement to a rating in excess of 30 percent for status post total right knee replacement, to include entitlement to a rating in excess of 10 percent for traumatic arthritis/mild synovitis with degenerative arthritis prior to June 18, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifest during service or within one year of separation from service.  

2.  Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not otherwise the result of a disease or injury incurred in active service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Hypertension

The Veteran seeks entitlement to service connection for hypertension, alleging that the disability is secondary to his service connected knee disability.  Hypertension is high arterial blood pressure.  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).  Various criteria for its threshold have been suggested, ranging from 140 systolic and 90 diastolic to as high as 200 systolic and 110 diastolic.  Id.  For purposes of rating the disease, VA defines the term as meaning "that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records do not show complaints of, treatment for, or diagnosis of hypertension.  Moreover, the Veteran's separation examination did not reveal any symptoms or diagnosis of hypertension.  

In August 2007, the Veteran received a telephone consultation for sleep apnea. The physician noted that, in June 2000, the Veteran was diagnosed with hypertension at a sleep disorder center. 

In July 2013, the Veteran received a VA hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran's representative indicated that the Veteran's hypertension was caused by his right knee disability, as it affected his ability to exercise.  The Veteran contended his right knee issues began near the end of his service, and he was found unfit for military duty because of it.  As a result, he was medically discharged from service.  However, during service, the Veteran stated that he put on weight because his knee prevented him from exercising, and that inactivity continued even after service.  The undersigned Veterans Law Judge then informed the Veteran that he would need for a doctor to relate the Veteran's right knee disability with his hypertension.

In August 2013, Dr. V.O. wrote a letter on the Veteran's behalf.  Dr. V.O. indicated that the Veteran had right knee osteoarthritis, for which he had several surgeries and continued to received treatment.  He indicated that the disability limited the Veteran's mobility, making it difficult to exercise and control his weight.  As a result, Dr. V.O. concluded that the right knee osteoarthritis could contribute to the Veteran's poor blood pressure control.

In May 2014, the Veteran received a VA examination for his hypertension.  The examiner noted that the Veteran was diagnosed with hypertension under the International Classification of Diseases (ICD) code 401.9 in 1999.   The examiner took three blood pressure readings and found the Veteran's average blood pressure was 143/83.  Based on the Veteran's in person examination and history, the examiner concluded that the Veteran's hypertension was less likely than not due to or the result of the Veteran's service connected condition.  The examiner reasoned that the Veteran had essential hypertension which was, by definition, not secondary or caused by any other disease, including heart disease or arthritis.  The examiner further reasoned that there was no plausible mechanism for a degenerative arthritis condition to cause hypertension, especially in light of normal renal function.

Pursuant to the March 2016 Board remand, the Veteran received another VA examination for his hypertension in May 2016.  The examiner was asked to opine whether the Veteran's hypertension was at least as likely as not aggravated by his right knee condition and to comment on the August 2013 letter from Dr. V.O.  The examiner found that the Veteran was diagnosed with hypertension under ICD code I10 in November 2015.  The Veteran stated that he had been on blood pressure medication for many years, and the examiner indicated that a review of the record showed that the Veteran was on prescribed anti-hypertensive medication prior to the earliest recorded electronic VA record in May 2000.  The examiner took three blood pressure readings and found the Veteran's average blood pressure was 148/90.  

Based on the Veteran's in person examination and history, the examiner concluded that the Veteran's hypertension was less likely than not due to or the result of the Veteran's service connected right knee condition.  The examiner indicated that there were no diagnoses of hypertension at the enlistment or separation physicals.  Moreover, he found 18 blood pressure readings in the Veteran's record from his time in service, and the highest systolic value was 128, while the highest diastolic value was 84.  The examiner further found that the post-service records were silent for hypertension until June 2000 when a billing statement showed a diagnosis of hypertension.  The examiner indicated that the record did not support a hypertensive condition during service or in the immediate post service record; although the date of the original diagnosis is not of record, the evidence supports a finding that the Veteran has been treated for hypertension as early as June 2000.  As the Veteran was diagnosed with essential hypertension, the examiner indicated that it was not secondary to or caused by any other disease.  

The examiner further opined as to whether it was at least as likely as not that the Veteran's hypertension was aggravated by his service-connected right knee disability.  The examiner indicated that he could not determine a baseline level of severity for the Veteran's hypertension, as blood pressure readings in the post-service time period between 1987 and 2000 were not sufficient to support a baseline level of severity.  Regardless, the examiner found that the Veteran was treated for hypertension as early as 2000.  Review of the Veteran's blood pressure readings from October 1999 through the time of the examination showed suboptimal control that could be, at best, be described as fair blood pressure control.  

The examiner also commented on the August 2013 opinion from Dr. V.O., and found that the physician provided the statement without any indication that evidence in the Veteran's medical record and current medical literature regarding the effect of exercise and weight on blood pressure control were reviewed.  As such, the examiner found that the statement was likely speculative.  

Finally, the examiner considered the Veteran's record and found that the evidence showed that the Veteran maintained a weight between approximately 210 pounds to 230 pounds in the time period between October 2000 to the time of the examination.  The examiner looked at the blood pressure readings in relation to the recorded body weight over that time and found them to be stable, without significant trends of increase or decrease.  Furthermore, the examiner indicated that evidence does not support the onset of end-organ damage that would be associated with poor blood pressure control.  As such, the examiner concluded that that it was less likely than not that the Veteran's hypertension was aggravated by his service-connected right knee disability.  

In February 2017, the RO obtained an additional medical opinion pursuant to the March 2016 Board remand.  The physician reviewed the Veteran's claim file, including the Veteran's lay statements that his claimed hypertension was related to his service-connected right knee disorder.  In light of the evidence, the examiner concluded that it was less likely than not that the Veteran's hypertension was related to or aggravated by his service connected right knee disorder and/or his military service.  The examiner considered the Veteran's active duty and presumptive period medical records and found that they were negative for complaints, diagnosis, treatment, injury, or events related to hypertension.  As the Veteran separated from service with normal blood pressure with the exception of an acute, transient, and self-limited event related to teeth impaction, the examiner concluded that it was less likely than not that the Veteran's claimed hypertension was related to or aggravated by military service.  

The February 2017 examiner also considered the letter from Dr. V.O. and compared those findings to current internal medicine and orthopedic literature.  The examiner indicated that the literature lacks sufficient evidence to support a direct nexus between right knee functional limitations resulting in systemic hypertension.  Therefore, the examiner found Dr. V.O.'s comments were at least as likely as not merely speculative.  

Finally, the February 2017 examiner considered the Veteran's total right knee replacement in June 2014 and the Veteran's past medical history.  The examiner noted that the procedure decreased the Veteran's right knee disorder, but also noted that the Veteran had severe cardiovascular disease with multi-vessel involvement.  After considering the current cardiovascular and internal medicine literature, the examiner concluded that it was less likely than not that the Veteran's hypertension was related to or aggravated by the right knee disorder that resulted in weight gain due to lack of exercise.  Rather, the examiner found that the Veteran's hypertension was caused by a complicated and diffuse feedback mechanism related to systemic cardiovascular disease. 

While the Board finds the August 2013 letter from Dr. V.O. to be competent and credible, it is not significantly probative of the Veteran's claim.  The physician provides a diagnosis of right knee osteoarthritis, and relates it to the Veteran's limited mobility.  The physician, however, does not discuss how the Veteran's inability to exercise and control his weight could lead to hypertension or provide medical literature that supports this proposition.  Without the appropriate rationale to support his conclusion that the Veteran's right knee osteoarthritis could contribute to his poor blood pressure control, the Board must assign little probative value to Dr. V.O.'s opinion. 

The Board, however, finds the May 2016 and February 2017 VA examinations to be highly probative evidence against the Veteran's claim.  The examiners are found to be credible and competent, as they provided thorough rationales with regards to the Veteran's hypertension disability and its lack of connection to both service and the Veteran's service connected right knee disability.  The examiners not only considered the Veteran's history and statements, but also considered the August 2013 letter from Dr. V.O.  The examiners were able to provide a thorough rationale for why the letter was not probative of the Veteran's claim, and then provided an alternative conclusion based on the Veteran's medical history.  Furthermore, the February 2017 examiner provided alternative theories for the onset of the Veteran's hypertension that was supported by credible medical literature.  In light of the competent medical evidence indicating that the Veteran's hypertension disability is not related to service or a service-connected disability, the Board finds that service connection on a direct or secondary basis is not warranted.

The Board also notes that hypertension is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the most probative evidence indicates that the Veteran was not symptomatic at the time of discharge.  While the Veteran is competent to report that his right knee issues during service prevented him from exercising, he is not competent to report that this led to hypertension at discharge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).  The evidence of record indicates that the Veteran was first diagnosed with hypertension around 1999, almost 11 years after separation.  Furthermore, the Veteran did not have any symptoms attributable to hypertension until long after separation.  As the disability did not manifest to a compensable degree within one year from the date of separation, the Board finds that presumptive service connection is also not warranted.


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected right knee disorder, is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's last VA examination of his right knee disability was in June 2016.  The Board has reviewed that examination report and notes that it is not adequate, as it does not appear that any passive, weight-bearing or non-weight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination so as to determine the current severity of his right knee disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed.

The right knee must be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for increased evaluation of his right knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.










The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


